Title: To Alexander Hamilton from Tench Coxe, [8 November 1792]
From: Coxe, Tench
To: Hamilton, Alexander



[Philadelphia, November 8, 1792]
Dear Sir

I consider it as a duty to communicate the substance of a conversation, which I had this Evening with a intelligent citizen of Philada. on whose veracity I rely, and who, in common affairs is far from inaccurate. He informed me that his Catholic Majestys Commissioners were lately sitting with him, when a gazette was brought in; which contained the accot. of the Indian Movements in the Southern quarter, to which account a suggestion was added that the Governor of New Orleans, and an Indian Trader in the Spanish territory, were the causes of those hostile movements by their Instigations & Supplies. Having been unaccustomed to the restraints and reserves of political life he did not hesitate to ask Mr. Jaudines, whether he thought the suggestion founded, and he pursued a conversation on the subject with him for some time in the Presence of Mr. Viar. In the Course of the Conversation Mr. Jaudines took occasion to observe, that the U. S., in all their treaties with the indians, had introduced clauses by which the tribes had been made to submit themselves to the U. S and that a consequent protection of them had been held up and promised on our part—that similar engagements had subsisted between Spain and the Southern Indians (parties to the Treaty made at New York with Mr. McGilivray) prior to that Treaty—that he would not say the Governor of New Orleans had supplied them with Arms and stores, but that it would be best that the U. S. should not attempt to run the line contemplated in the Treaty of New York, for, that if they did, Spain would support the Indians in preventing it. The Citizen remarked that such a procedure would, as it appeared to him, produce a disagreement and probably a rupture between the U. S. and Spain; to which Mr. Jaudenes answered in terms implying, that such a circumstance would be very disagreeable, but that such interposition would in the event mentioned, certainly take place.
There was present at the conversation a Mr. Bryan of Georgia (who, I understand, is a Student in the Office of the Attorney Genl.) between whom & Mr. Jaudines some warm discussion took place. It is probable therefore, that he may remember the precise language of the Commissioner of Spain. Should you think it well to ask Mr. Randolph to converse wtih him, I wish, that the young Gentleman may be cautioned not to mention the Enquiry, as the citizen is desirous from personal reasons, that a guarded use may be made of the information. He is not unwilling however, if it be desired that his name be known to you, and in any other place where you may think it necessary.
I have the honor to be,   your respectful humble Servant

Tench Coxe
Walnut StreetThursday Evening 8th. Novr. 92

